Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 Claims 1-5, 12, 14-16, 18 and 19 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that  Groups I and II are closely linked so as to form a single general inventive concept under PCT Rule 13.1.
Examiner finds the remarks persuasive and thus the restriction requirement is withdrawn.  Non-elected claims 6-11, 13, 17, and 20 are no longer necessary to be withdrawn and thus are therefore re-instated by the examiner.
Claims 1-20 remain pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 10-11, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu; Xiang et al. US 20170208491 A1.
Regarding Claim 1, Xu discloses A method performed by a first wireless communication node (See Xu Fig. 2, Fig. 4, Fig. 5, [0079]-[0082]), the method comprising:
transmitting, to a second wireless communication node, configuration information for a minimization of drive test, MDT, measurement (See Xu Fig. 4, Fig. 5, [0079] “..Second, the MeNB may send the MDT Configuration, in whole or in part, to a second network node, for example a SeNB, in for example a X2 ( SeNB) Addition Request message, or in an ( SeNB) Modification Request message…”), 
wherein the first wireless communication node and the second wireless communication node are both nodes in a wireless network (See Xu Fig. 2, [0071] MeNB first node, SeNB second node in network of Fig. 2);
and receiving, from the second wireless communication node, a feedback in response to the configuration information for the MDT measurement (See Xu Fig. 5, [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB…”).  

Regarding Claim 2, Xu discloses the feedback comprises a confirmation of the configuration information for the MDT measurement (See Xu Fig. 5, [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB…” where MDT data inherently a confirmation);
and the method further comprises executing the MDT measurement based on the configuration information via a wireless communication device in the wireless network (See Fig. 4, Fig. 5, [0067] 3GPP TS 37.320 (V11.3.0) defines MDT as performing an automatic collection of user equipment (UE) measurements to minimize the need of manual drive tests. [0068] A UE may perform the measuring of Measurement M1 and M2. [0080] the MeNB may configure the UE to perform the required UE-based measurements (such as measurement M1, for example)).  

Regarding Claims 4 and 10, Xu discloses the MDT measurement comprises a first portion to be executed by the first wireless communication node, a second portion to be executed by the second wireless communication node, and a third portion to be executed by a wireless communication device in the wireless network (See Xu Fig. 4, Fig. 5, [0080] “..Third, the MeNB may configure the UE to perform the required UE-based measurements (such as measurement M1, for example), and the MeNB may perform the required MeNB measurements (such as measurements M4 and M5, for example). Fourth, the SeNB may perform the SeNB MDT measurements (such as measurements M4 and M5, for example). The performing of SeNB MDT measurements may be considered to be a collecting of a second minimization-of-drive-test data..” [0081]-[0082]);
the second wireless communication node executes the second portion of the MDT measurement to generate a second measurement result (See Xu Fig. 4, Fig. 5, [0080] “.,., SeNB may perform the SeNB MDT measurements (such as measurements M4 and M5, for example)..” [0081]-[0082]);
and the method further comprises:
executing the first portion of the MDT measurement to generate a first measurement result (See Xu Fig. 4, Fig. 5, [0080] “..Third, the MeNB may configure the UE to perform the required UE-based measurements (such as measurement M1, for example), and the MeNB may perform the required MeNB measurements (such as measurements M4 and M5, for example). Fourth, the SeNB may perform the SeNB MDT measurements (such as measurements M4 and M5, for example). The performing of SeNB MDT measurements may be considered to be a , reporting the first measurement result to a trace collection entity of the wireless network (See Xu FIG. 5 [0082] “..the MeNB may consolidate the MDT data that is received from the SeNB with MDT data collected locally by the MeNB. In a seventh step, the MeNB may send the consolidated Trace Record to the TCE..”), receiving the second measurement result from the second wireless communication node (See Xu FIG. 5 [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB..”), and reporting the second measurement result to a trace collection entity of the wireless network (See Xu FIG. 5 [0082] “..the MeNB may consolidate the MDT data that is received from the SeNB with MDT data collected locally by the MeNB. In a seventh step, the MeNB may send the consolidated Trace Record to the TCE..”).  

Regarding Claim 5, Xu discloses receiving, from the second wireless communication node, second configuration information for a second MDT measurement to be executed on a wireless communication device in the wireless network, wherein the MDT measurement is same as the second MDT measurement and to be executed on the wireless communication device (See Xu FIG. 5 [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB..”);
stopping the MDT measurement at the first wireless communication node (See Xu Fig. 4, Fig.5, [0081] “..the MME may initiate the MDT deactivation procedure..”), and 
transmitting, to the second wireless communication node, a second feedback in response to the second configuration information, wherein the second feedback comprises a confirmation of the second configuration information for the second MDT measurement to instruct the second wireless communication node to continue the second MDT measurement 
Examiner notes for clarity that the claim limitation “transmitting, to the second wireless communication node, a conflict indication in response to the second configuration information, wherein the conflict indication indicates a conflict between the MDT measurement and the second MDT measurement to stop the second MDT measurement at the second wireless communication node” not positively recited as appears in an OR statement and therefore not addressed in the rejection.

Regarding Claim 6, Xu discloses A method performed by a first wireless communication node (See Xu Fig. 2, Fig. 4, Fig. 5, [0079]-[0082]), the method comprising:
transmitting, to a second wireless communication node, a request for a minimization of drive test, MDT, measurement (See Xu Fig. 4, Fig. 5, [0079] “..Second, the MeNB may send the MDT Configuration, in whole or in part, to a second network node, for example a SeNB, in for example a X2 ( SeNB) Addition Request message, or in an ( SeNB) Modification Request message…”),  wherein the first wireless communication node and the second wireless communication node are both nodes in a wireless network (See Xu Fig. 2, [0071] MeNB first node, SeNB second node in network of Fig. 2);
receiving, from the second wireless communication node, a configuration message for the MDT measurement (See Xu Fig. 5, [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB…”);
and transmitting, to the second wireless communication node, a feedback in response to the configuration message (See Xu Fig. 5, [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB…” where feedback ACK sent from MeNB to SeNB in response as shown in Fig. 5). 

Regarding Claim 8, Xu discloses A method performed by a first wireless communication node (See Xu Fig. 2, Fig. 4, Fig. 5, [0079]-[0082]), the method comprising:
transmitting, to a second wireless communication node, a request for a minimization of drive test, MDT, measurement (See Xu Fig. 4, Fig. 5, [0079] “..Second, the MeNB may send the MDT Configuration, in whole or in part, to a second network node, for example a SeNB, in for example a X2 ( SeNB) Addition Request message, or in an ( SeNB) Modification Request message…”)
receiving, from a second wireless communication node, a configuration message for a minimization of drive test, MDT, measurement (See Xu Fig. 5, [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB…”),  wherein the first wireless communication node and the second wireless communication node are both nodes in a wireless network (See Xu Fig. 2, [0071] MeNB first node, SeNB second node in network of Fig. 2);
and transmitting, to the second wireless communication node, a feedback in response to the configuration message (See Xu Fig. 5, [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB…” where feedback ACK sent from MeNB to SeNB in response as shown in Fig. 5). 

transmitting, to the second wireless communication node, second configuration information for a second MDT measurement to be executed on a wireless communication device in the wireless network, wherein the MDT measurement is same as the second MDT measurement and to be executed on the wireless communication device (See Xu Fig. 4, Fig. 5, [0079] “..Second, the MeNB may send the MDT Configuration, in whole or in part, to a second network node, for example a SeNB, in for example a X2 ( SeNB) Addition Request message, or in an ( SeNB) Modification Request message…”)
receiving, from the second wireless communication node, a second feedback in response to the second configuration information, wherein the second feedback comprises a confirmation of the second configuration information for the second MDT measurement (See Xu Fig. 5, [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB…”);
and executing, via the wireless communication device, the second MDT measurement based on the second configuration information  (See Fig. 4, Fig. 5, [0067] 3GPP TS 37.320 (V11.3.0) defines MDT as performing an automatic collection of user equipment (UE) measurements to minimize the need of manual drive tests. [0068] A UE may perform the measuring of Measurement M1 and M2. [0080] the MeNB may configure the UE to perform the required UE-based measurements (such as measurement M1, for example)).
Examiner notes for clarity that the claim limitation “receiving, from the second wireless communication node, a conflict indication in response to the second configuration information, wherein the conflict indication indicates a conflict between the MDT measurement and the second MDT measurement;	and stopping the second MDT measurement in response to the 

Regarding Claim 14, Xu discloses A method performed by a first wireless communication node (See Xu Fig. 2, Fig. 4, Fig. 5, [0079]-[0082]), the method comprising:
receiving, from a second wireless communication node, a request for a minimization of drive test, MDT, measurement (See Xu Fig. 4, Fig. 5, [0079] “..Second, the MeNB may send the MDT Configuration, in whole or in part, to a second network node, for example a SeNB, in for example a X2 ( SeNB) Addition Request message, or in an ( SeNB) Modification Request message…”)
transmitting, to a second wireless communication node, a configuration message for a minimization of drive test, MDT, measurement (See Xu Fig. 5, [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB…”),  wherein the first wireless communication node and the second wireless communication node are both nodes in a wireless network (See Xu Fig. 2, [0071] MeNB first node, SeNB second node in network of Fig. 2);
and receiving, from the second wireless communication node, a feedback in response to the configuration message (See Xu Fig. 5, [0082] “..In a fifth step, the SeNB may send the MDT data to the MeNB…” where feedback ACK sent from MeNB to SeNB in response as shown in Fig. 5). 

A wireless communication node configured to carry out the method (See Xu Fig. 2, [0071] MeNB first node, SeNB second node in network of Fig. 2).
Regarding Claims 19-20, Xu discloses non-transitory computer-readable medium having stored thereon computer-executable instructions for carrying out the method (See Xu Fig. 2, [0071] MeNB first node, SeNB second node in network of Fig. 2 [0025] computer medium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Xiang et al. US 20170208491 A1 in view of Jung; Sung Hoon et al. US 20130010631 A1.
Regarding Claims 7 and 15, Xu discloses the request comprises first configuration information for the MDT measurement (See Xu Fig. 4, Fig. 5, [0079] “..Second, the MeNB may send the MDT Configuration, in whole or in part, to a second network node, for example a SeNB, in for example a X2 ( SeNB) Addition Request message, or in an ( SeNB) Modification Request message…”),  
the configuration message comprises second configuration information for the MDT measurement (See Xu Fig. 5, [0080] “..the SeNB may send a Trace Record to TCE, comprising, ;
Xu does not explicitly disclose the second configuration information is same as the first configuration information and the feedback comprises a confirmation that the MDT measurement is to be executed based on the first configuration information, or the second configuration information is different from the first configuration information and the feedback comprises a confirmation that the MDT measurement is to be executed based on the second configuration information.
Jung teaches the second configuration information is same as the first configuration information and the feedback comprises a confirmation that the MDT measurement is to be executed based on the first configuration information, or the second configuration information is different from the first configuration information and the feedback comprises a confirmation that the MDT measurement is to be executed based on the second configuration information (See Jung Fig. 13, [0181]-[0185] “..the UE receives a second UE selection parameter from a cell 2 (S1350). The UE receives a second measurement configuration from the cell 2 (S1360). If there is a measurement configuration already applied by the UE, the UE ignores the second UE selection parameter and/or the second measurement configuration (S1370). ..” and [0189] feedback equivalent to “.. When UE sends a result of logged measurement according to a specific measurement configuration to a BS, the UE may inform the BS of information about the corresponding measurement configuration…”).


Regarding Claims 12 and 13, Xu does not explicitly disclose the configuration information for the MDT measurement comprises information related to at least one of:	measurement objects of the MDT measurement;	measured values of the MDT measurement;	a location measurement manner;	link direction of the MDT measurement;	a location measurement provider;	trace collection entity device information;	operator information;	one or more MDT measurement collection locations;	one or more network elements that report the MDT measurement result;	measurement type of the MDT measurement;	base station information that triggers the MDT measurement;	and network management information of the base station that triggers the MDT measurement.  
Jung teaches the configuration information for the MDT measurement comprises information related to at least one of:	measurement objects of the MDT measurement; measured values of the MDT measurement;	a location measurement manner;	link direction of the MDT measurement;	a location measurement provider;	trace collection entity device information;	operator information;	one or more MDT measurement collection locations;	one or more network elements that report the MDT measurement result;	measurement type of the MDT measurement;	base station information that triggers the MDT measurement;	and network management information of the base station that triggers the MDT measurement (See Jung Fig. 8, [0125]-[0129] measurement configuration contents).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Xu to include the noted teachings of Jung, in order to configure a measurement configuration more flexibly (Jung [0005]).

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites, inter alia, the feedback comprises a conflict indication indicating that the second wireless communication node has triggered an existing MDT measurement, which is same as the MDT measurement, on the wireless communication device; and the method further comprises stopping the MDT measurement at the first wireless communication node.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Claim 9 recites, inter alia, the feedback comprises a conflict indication indicating that the first wireless communication node has triggered an existing MDT measurement, which is same as the MDT measurement, on the wireless communication device; and the second wireless communication node stops the MDT measurement in response to the feedback
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/UMAIR AHSAN/Examiner, Art Unit 2647